TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00611-CV



                            Oasis Legal Finance LLC, Appellant

                                              v.

           Paul D. Ross, Victor M. Bonner, Victor M. Bonner & Associates, and
                               CDP Legal Escrow, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-08-003486, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Oasis Legal Finance LLC filed a motion requesting that this appeal be

dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 10, 2009